Case 1:20-mc-00212-AJN Document 39-25 Filed 06/26/20 Page 1 of 12




                      EXHIBIT 25
6/14/2020                             Steinmetz's Document
                     Case 1:20-mc-00212-AJN       BSGR seeks to reopen
                                                                39-25$1.25 billion 06/26/20
                                                                         Filed     Guinea ruling - Reuters
                                                                                                   Page 2 of 12

                                                                                                                                    Q


     SoFi Personal Loans. A great way to ditch                                                                                LEARN MORE
     high-interest debt.                                                                                                       DISCLAIMER




    BUSINESS NEWS
    MAY 22, 2020 / 6:02 PM / 23 DAYS AGO




    Steinmetz's BSGR seeks to reopen $1.25 billion Guinea ruling

    Zandi Shabalala, Helen Reid                                                                                                   "#        f



    LONDON/JOHANNESBURG (Reuters) - Billionaire Beny Steinmetz’s BSG Resources Ltd
    (BSGR) is seeking to reopen an arbitration case that ordered it to pay $1.25 billion to Brazilian
    minder Vale SA over an abandoned mining joint venture in Guinea.




https://www.reuters.com/article/us-vale-sa-lawsuit/steinmetzs-bsgr-seeks-to-reopen-1-25-billion-guinea-ruling-idUSKBN22Y2XQ                     1/11
6/14/2020                             Steinmetz's Document
                     Case 1:20-mc-00212-AJN       BSGR seeks to reopen
                                                                39-25$1.25 billion 06/26/20
                                                                         Filed     Guinea ruling - Reuters
                                                                                                   Page 3 of 12
    FILE PHOTO: The headquarters of of mining company Vale SA is pictured, after the collapse of a tailings dam in an iron
    mine in Brumadinho in Brazil, in St-Prex, Switzerland January 30, 2019. REUTERS/Denis Balibouse



    BSGR has ﬁled documents, seen by Reuters, with a U.S. court which it said shows that Vale was
    aware of potential bribery or “red ﬂags” when the companies partnered to develop Simandou,
    one of the world’s biggest iron ore deposits containing billions of tonnes of the steelmaking
    ingredient.


    The companies are locked in a long-running legal dispute over the joint venture, which was
    created in 2010 but has since been abandoned. Simandou remains undeveloped.


    “The Vale Board should assume full responsibility for their misconduct, publicly clear BSGR of
    all wrong doing and compensate fully for the commercial value of the loss to BSGR, which
    could run into billions of dollars,” Steinmetz said in an emailed statement.


    ADVERTISEMENT


                              Sponsored Video by
                                                                                                                       ×
                              In Cleveland, there’s something for everyone                           See more CLE




    Vale has accused BSGR of fraudulently inducing it to buy a 51 percent stake in the joint
    venture to develop the mine, a concession later by the Guinean government in 2014 after it
    said it had evidence BSGR obtained the rights through corruption.




https://www.reuters.com/article/us-vale-sa-lawsuit/steinmetzs-bsgr-seeks-to-reopen-1-25-billion-guinea-ruling-idUSKBN22Y2XQ   2/11
6/14/2020                             Steinmetz's Document
                     Case 1:20-mc-00212-AJN       BSGR seeks to reopen
                                                                39-25$1.25 billion 06/26/20
                                                                         Filed     Guinea ruling - Reuters
                                                                                                   Page 4 of 12
    Vale on Friday denied BSGR’s accusation, saying it was con dent that any court or tribunal
    would nd it in the right.


    “Vale is con dent that the eﬀort will continue to be rejected by any court or tribunal
    considering the full record of Vale’s extensive diligence eﬀorts and the extraordinary means
    that Steinmetz undertook to conceal his fraud from Vale,” the Brazilian company said in a
    statement.


    Guinea’s President Alpha Conde at the time said Vale was not involved in, or aware of, the
    corruption.


    ADVERTISEMENT




                                                 PA I D F O R A N D P O S T E D B Y R E U T E R S E V E N T S

                                                 Reuters Events Automotive
                                                 Digital Library
                                                 The latest automotive, mobility and dealership
                                                 webinars, reports and analysis, all in one place, f…


    Check it out ›




    BSGR, which went into administration in 2018, has denied any wrongdoing in obtaining the
    Simandou rights. It walked away from the project last year as part of a settlement with
    Guinea’s government in which both parties agreed to drop outstanding legal action.


    Vale led a U.S. lawsuit in April 2019 to force BSGR to pay it about $1.25 billion, as mandated
    by a London arbitrator in the dispute, plus interest and expenses, amounting to a total of more
    than $2 billion.


    The lawsuit is still active.




https://www.reuters.com/article/us-vale-sa-lawsuit/steinmetzs-bsgr-seeks-to-reopen-1-25-billion-guinea-ruling-idUSKBN22Y2XQ   3/11
6/14/2020                           Steinmetz's Document
                Case 1:20-mc-00212-AJN          BSGR seeks to reopen
                                                              39-25$1.25 billion 06/26/20
                                                                       Filed     Guinea ruling - Reuters
                                                                                                 Page 5 of 12
    Reporting by Helen Reid in Johannesburg and Zandi Shabalala in London; Additional reporting by Marta
    Nogueira in Rio de Janeiro; Editing by Alistair Bell
    Our Standards: The Thomson Reuters Trust Principles.


    MORE FROM REUTERS




        00:00                                                                                                                 02:20




https://www.reuters.com/article/us-vale-sa-lawsuit/steinmetzs-bsgr-seeks-to-reopen-1-25-billion-guinea-ruling-idUSKBN22Y2XQ           4/11
6/14/2020                             Steinmetz's Document
                     Case 1:20-mc-00212-AJN       BSGR seeks to reopen
                                                                39-25$1.25 billion 06/26/20
                                                                         Filed     Guinea ruling - Reuters
                                                                                                   Page 6 of 12




                                                                                                                              Video Ad by dianomi·




https://www.reuters.com/article/us-vale-sa-lawsuit/steinmetzs-bsgr-seeks-to-reopen-1-25-billion-guinea-ruling-idUSKBN22Y2XQ                          6/11
6/14/2020                             Steinmetz's Document
                     Case 1:20-mc-00212-AJN       BSGR seeks to reopen
                                                                39-25$1.25 billion 06/26/20
                                                                         Filed     Guinea ruling - Reuters
                                                                                                   Page 7 of 12




https://www.reuters.com/article/us-vale-sa-lawsuit/steinmetzs-bsgr-seeks-to-reopen-1-25-billion-guinea-ruling-idUSKBN22Y2XQ   8/11
6/14/2020                             Steinmetz's Document
                     Case 1:20-mc-00212-AJN       BSGR seeks to reopen
                                                                39-25$1.25 billion 06/26/20
                                                                         Filed     Guinea ruling - Reuters
                                                                                                   Page 8 of 12




              Apps     Newsletters       Advertise with Us       Advertising Guidelines         Cookies    Terms of Use       Privacy




                                                          w        f      a        GJ      in

                          All quotes delayed a minimum of 15 minutes. See here for a complete list of exchanges and delays.


https://www.reuters.com/article/us-vale-sa-lawsuit/steinmetzs-bsgr-seeks-to-reopen-1-25-billion-guinea-ruling-idUSKBN22Y2XQ             10/11
6/14/2020                             Steinmetz's Document
                     Case 1:20-mc-00212-AJN       BSGR seeks to reopen
                                                                39-25$1.25 billion 06/26/20
                                                                         Filed     Guinea ruling - Reuters
                                                                                                   Page 9 of 12
                                                         © 2020 Reuters. All Rights Reserved.




https://www.reuters.com/article/us-vale-sa-lawsuit/steinmetzs-bsgr-seeks-to-reopen-1-25-billion-guinea-ruling-idUSKBN22Y2XQ   11/11
6/14/2020                             Steinmetz'sDocument
                    Case 1:20-mc-00212-AJN       BSGR seeks to39-25
                                                              reopen $1.25 billion06/26/20
                                                                        Filed      Guinea ruling -Page
                                                                                                  Reuters 10 of 12

    PAID PROMOTIONAL LINKS                                                                        Dlanoml
                                                                                      Promoted by Dianomi




                                                                  ..
                                                                 /{




    Motley Fool Issues Rare “All In”                       6 Credit Cards You Should Not
    Buy Alert                                              Ignore If You Have Excellent
    The Motley Fool                                        Credit
                                                           NerdWallet




    Transform Your                       Explore the other                   When Will You
    Career in 20 Months                  side of volatility with             Retire? Quiz Matches
    With an Executive                    insights and                        You With Local
    MBA From Columbia                    solutions.                          Financial Advisor
    Columbia Business                    J.P. Morgan Asset                   smartasset
    School                               Management


     Sponsored Video by         VISIT CLE                                                                                             ×
       In Cleveland, there’s something for everyone
                                                                                                                       See more CLE




https://www.reuters.com/article/us-vale-sa-lawsuit/steinmetzs-bsgr-seeks-to-reopen-1-25-billion-guinea-ruling-idUSKBN22Y2XQ               5/11
6/14/2020                             Steinmetz'sDocument
                    Case 1:20-mc-00212-AJN       BSGR seeks to39-25
                                                              reopen $1.25 billion06/26/20
                                                                        Filed      Guinea ruling -Page
                                                                                                  Reuters 11 of 12

    MORE FROM REUTERS




    In London skirmishes, suspected far-right protester is                    Demonstrators in Atlanta protest police killing of
    rescued                                                                   black man who...
    13 Jun                                                                    13 Jun




    Don't let the corona-crisis go to                Beijing wholesale market                          China central bank bank approves
    waste, ECB tells Italy                           temporarily shut after new                        American Express for bank card...
    13 Jun                                           coronavirus...                                    13 Jun
                                                     13 Jun




https://www.reuters.com/article/us-vale-sa-lawsuit/steinmetzs-bsgr-seeks-to-reopen-1-25-billion-guinea-ruling-idUSKBN22Y2XQ                7/11
6/ 1 4/ 2 0 2 0                                    St ei n m et z' s Document
                                 Case 1:20-mc-00212-AJN              B S G R s e e k s t o 39-25
                                                                                           r e o p e n $ 1. 2Filed
                                                                                                              5 billi o n 06/26/20
                                                                                                                           G ui n e a r uli n g - Page
                                                                                                                                                  R e ut er s 12 of 12

        M O R E F R O M                 R E U T E R S




        R e c or d s pi k e s i n n e w c or o n a vir u s c a s e s,                          It al y, G er m a n y, Fr a n c e a n d N et h erl a n d s
        h o s pit ali z ati o n s s w e e p...                                                 si g n c o ntr a ct wit h...
        14Jun                                                                                  13 Jun




        Tr u m p a d mi ni str ati o n                            C hi n a r e p ort s 5 7 n e w                            U. S. u n v eil s vi si o n f or
        e n d s b a n o n killi n g                               c o n ﬁr m e d, 9                                         m or e d e v el o p m e nt i n
        Al a s k a b e ar c u b s, w olf                          a s y m pt o m ati c C O VI D-1 9                         n ati o n al f or e st s
        p u ps                                                    c a s e s f or...                                         12Jun
        09Jun                                                     14Jun




htt p s:// w w w.r e ut er s. c o m/ arti cl e/ u s- v al e- s a-l a w s uit/ st ei n m et z s- b s gr- s e e k s-t o-r e o p e n- 1- 2 5- billi o n- g ui n e a-r uli n g-i d U S K B N 2 2 Y 2 X Q   9/ 1 1
